                         Case 18-01358-LMI      Doc 20     Filed 02/26/19      Page 1 of 2




      ORDERED in the Southern District of Florida on February 25, 2019.




                                                       Laurel M. Isicoff
                                                       Chief United States Bankruptcy Judge




_____________________________________________________________________________
                        UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF FLORIDA
                                           (MIAMI, DIVISION)

      In re:                                       :                 CASE NO.: 17-21741-LMI
                                                   :
      PAUL ALVIN SVENSEN, JR,                      :                 CHAPTER 7
                                                   :
               Debtor.                             :
                                                   /
                                                   :                 ADV. CASE NO: 18-1358-LMI
      ROBERT ANGUEIRA, as Trustee in               :
      Bankruptcy for Paul Alvin Svensen, Jr.,      :
                                                   :
                      Plaintiff,                   :
      vs.                                          :
                                                   :
      PAUL ALVIN SVENSEN, JR,                      :
                                                   :
                      Defendant.                   /
                                             FINAL JUDGMENT

               The Court conducted a trial in this adversary proceeding on February 19, 2019 at 9:30

      A.M. The Court’s findings and conclusions were announced on the record in a bench ruling on

      February 19, 2019. In accordance with those findings and conclusions, which are incorporated

      here by reference, it is
              Case 18-01358-LMI       Doc 20       Filed 02/26/19   Page 2 of 2




       ORDERED AND ADJUDGED as follows:

       1.     JUDGMENT is entered in favor of the Plaintiff, Robert A. Angueira, as Chapter

7 Bankruptcy Trustee of the Estate of Paul Alvin Svensen, Jr., and against Paul Alvin Svensen,

Jr. whose Social Security Number is xxx-xx-6698 on Counts I, II, III, IV, and V of the

Complaint in Adv. Case 18-1358-LMI.

       2.     The Defendant-Debtor’s bankruptcy discharge is DENIED pursuant to 11 U.S.C.

§727(a)(2)(A), 11 U.S.C. §727(a)(2)(B), 11 U.S.C. §727(a)(3), 11 U.S.C. §727(a)(4)(A), and 11

U.S.C. §727(a)(4)(D).

                                             ###
Copies to:

Yanay Galban, Esq.

Paul Alvin Svensen, Jr.
16485 Collins Ave. #2034
North Miami Beach, FL 33160
